                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     DEMETRIA DELARGE,                                   Case No. 19-cv-05019-SI
                                   9                      Plaintiff,
                                                                                             ORDER GRANTING DEFENDANT’S
                                  10               v.                                        MOTION FOR JUDGMENT ON THE
                                                                                             PLEADINGS AND DENYING LEAVE
                                  11     WALMART INC.,                                       TO AMEND
                                  12                      Defendant.                         Re: Dkt. No. 8
Northern District of California
 United States District Court




                                  13

                                  14          On December 6, 2019, the Court held a hearing on defendant’s motion for judgment on the
                                  15   pleadings. For the reasons set forth below, the Court GRANTS the motion and DENIES plaintiff

                                  16   leave to amend the complaint.

                                  17

                                  18                                             BACKGROUND

                                  19          On May 22, 2019, plaintiff filed this lawsuit in pro per1 against defendant Walmart in

                                  20   Alameda County Superior Court. Dkt. No. 1, Ex. A at 1 (“Compl”). On August 16, 2019, defendant

                                  21   removed this case to this Court on the basis of diversity jurisdiction. The complaint alleges four

                                  22   causes of action for violations of California’s Fair Employment and Housing Act (“FEHA”), as well

                                  23   as a claim for wrongful termination.

                                  24          The following facts are based on the allegations in the complaint. Plaintiff Demetria

                                  25   DeLarge began working as a Walmart cashier on February 20, 1999. Compl. ¶ 10. Around 2010,

                                  26   she injured her shoulder; this injury made it difficult for her to use some of the cash registers, so

                                  27

                                  28          1
                                                  Plaintiff is now represented by counsel.
                                   1   plaintiff chose which register to operate at the beginning of her shift. Id. ¶¶ 11-12. Plaintiff alleges:

                                   2           On or about May 24, 2013, Plaintiff was called into the office because the New
                                               Market Manager Jeff (last name unknown) wanted to talk to her. The new store
                                   3           manager Jennifer Munoz was present. Jeff asked why Plaintiff she [sic] uses
                                               whichever cash register she wants. Plaintiff explained to both managers that she has
                                   4           a medical condition accompanied by a Doctor’s note, which required greater
                                               flexibility in cash register assignments. Jeff stated he did not care about the doctor’s
                                   5           note. He further explained that the home office takes care of accommodations
                                               requests, and that Plaintiff just needed to follow the system and not choose her own
                                   6           register. Ms. Munoz agreed and indicated that if Plaintiff went home because she
                                               was physically unable to work the assigned register, it would be held against her
                                   7           attendance.
                                   8   Id. ¶ 12.

                                   9           After the meeting with Jeff and Ms. Munoz, plaintiff “called Anetra Edwards, the new H.R.

                                  10   District manager, to complain about Defendant’s lack of accommodations. Ms. Edwards explained

                                  11   that she would set up a meeting, and get back to Plaintiff.” Id. ¶ 13. During May and June of 2013,

                                  12   plaintiff worked at registers that caused her pain, notwithstanding her repeated requests for an
Northern District of California
 United States District Court




                                  13   “accommodating register.” Id. ¶¶ 14-17. Plaintiff was told that she had to work at the assigned

                                  14   registers or go home, and that if she went home it would be counted against her attendance. Id. On

                                  15   or around June 4 or 6, 2013, plaintiff visited the emergency room after her shift. Id. ¶ 17. For some

                                  16   shifts between June 6 through June 17, plaintiff took time off at the request of her doctor, and on

                                  17   June 18, 2019, she filed a workers’ compensation claim. Id. ¶¶ 18-19. On June 18, she again

                                  18   requested the accommodation of working at a register that did not cause her pain. Id. ¶ 19. Plaintiff

                                  19   did not receive any response to her request, and on June 24, 2013, plaintiff received a letter from

                                  20   defendant informing her that she had been terminated, effective June 19, 2013. Id. ¶ 22.

                                  21           In June 2014, plaintiff filed a complaint with the Department of Fair Employment and

                                  22   Housing (“DFEH”). Id. ¶ 24. The DFEH closed the complaint and issued a Right to Sue letter on

                                  23   June 12, 2015. Def’s Request for Judicial Notice, Ex. B (Dkt. No. 8-1).2 The Right to Sue letter

                                  24   stated, inter alia, that “DFEH is unable to conclude that the information obtained establishes a

                                  25   violation of the statute.” Id. The letter also stated,

                                  26
                                  27

                                  28
                                               2
                                                   The Court GRANTS the parties’ requests for judicial notice.

                                                                                           2
                                               This is your Right to Sue notice. According to Government Code section 12966,
                                   1           subdivision (b), a civil action may be brought under the provisions of the Fair
                                               Employment and Housing Act against the person, employer, labor organization or
                                   2           employment agency named in the above-referenced complaint. This is also
                                               applicable to DFEH complaints that are filed under, and allege a violation of,
                                   3           Government Code section 12948 . . . . The civil action must be filed within one year
                                               from the date of this letter. . . .
                                   4
                                       Id., Ex. B (bold in original). The letter informed plaintiff that her complaint had been “dual filed”
                                   5
                                       with the U.S. Equal Employment Opportunity Commission (“EEOC”) and that if plaintiff exercised
                                   6
                                       her right to request the EEOC to review the DFEH’s findings, “your right to sue may be tolled during
                                   7
                                       the pendency of EEOC’s review of your complaint.” Id. The letter also informed plaintiff,
                                   8
                                               You may file an appeal with DFEH which is a written request made to the District
                                   9           Administrator for reconsideration of the decision to close your case. Your appeal
                                               should include a 1) summary as to why you disagree with the reason; and/or, 2) any
                                  10           new detailed information (e.g., documents, records, witness information) that
                                               supports your claim. If you appeal, the information you provide will be carefully
                                  11           considered.
                                  12   Id. Finally, the letter provided resources for finding an attorney in order to file a civil action, as well
Northern District of California
 United States District Court




                                  13   as resources for filing in small claims court. Id.

                                  14           On July 15, 2015, plaintiff appealed the case closure within the DFEH, and she continued to

                                  15   contact the DFEH throughout 2016 and 2017. DeLarge Decl. ¶¶ 7-14.3 In her declaration she states,

                                  16   “My goal from the start was to get the DFEH to take my case.” Id. ¶ 3. Plaintiff states that during

                                  17   the appeals process, a DFEH employee, Ms. Bonilla, “told me that if the DFEH determined that

                                  18   there was merit to my case they would take it on my behalf.” Id. ¶ 8.

                                  19           Plaintiff also recalls a December 2017 phone conversation with DFEH representative Brenda

                                  20   Valle. Id. ¶¶ 12-18. Plaintiff states,

                                  21           12. In December 2017, Brenda Valle called me and asked if I wanted to see if the
                                               other side wanted to mediate; she said it was a voluntary process.
                                  22
                                               13. I indicated to Ms. Valle that I wanted to mediate and that she should ask if
                                  23           Walmart wanted to mediate.
                                  24           14. During that December 2017 phone call I asked Ms. Valle if the DFEH would
                                               file a lawsuit, she told me they weren’t going to be able to do that, they couldn’t and
                                  25           I asked why and she said per their regulation.
                                  26
                                  27           3
                                                Defendant objects to portions of plaintiff’s declaration (statements allegedly made by
                                  28   DFEH employees) as inadmissible hearsay. However, as discussed infra, even taking these
                                       statements as true, the Court finds that equitable tolling does not apply here.
                                                                                          3
                                              15. I asked for that regulation and it was read to me over the phone by someone in
                                   1          the office, who said if the complaint you first filed was not investigated within a year
                                              they can’t file a civil action.
                                   2
                                              16. I told her that since my complaint was investigated within a year and initially
                                   3          closed out, that regulation didn’t apply to my particular appeal.
                                   4          17. That the DFEH supposedly could not take the case on my behalf was a complete
                                              surprise after all this time and Brenda Valle told me all along pretty much if the case
                                   5          was merited that the DFEH would file suit on my behalf.
                                   6          18. This left me not knowing what do after being strung along and basically mislead.
                                   7   Id.
                                   8          Plaintiff states that at that time she still hoped to mediate with Walmart. Id. ¶ 19. On

                                   9   February 28, 2018, plaintiff contacted the DFEH to inquire about the status of her appeal. Id. ¶ 24.

                                  10   Plaintiff states that she spoke with Ms. Valle and that Ms. Valle told her that Walmart did not want

                                  11   to mediate. Id. Plaintiff states that she asked for a new Right to Sue letter, and that “Ms. Valle

                                  12   refused to issue me a new Right to Sue.” Id. ¶¶ 25-26. Plaintiff asked Ms. Valle to send her
Northern District of California
 United States District Court




                                  13   “something in writing.” Id. ¶ 26. That same day, the DFEH issued a letter titled “Notice of Change

                                  14   in Closing Reason,” which stated, inter alia,

                                  15          This letter is to inform you that the original basis for closure on the above-referenced
                                              complaint has been changed. Instead of being closed on the basis of Investigated and
                                  16          Dismissed – Insufficient Evidence and NJI – CP failed to cooperate, the official
                                              Department record will reflect that your case has been closed as Agency Discretion.
                                  17
                                              This action is being taken because the Department of Fair Employment and Housing
                                  18          (DFEH) received an appeal to the closure determination in the above-referenced
                                              matter. After careful review of the case file and information provided by Walmart
                                  19          (Respondent) during the investigation, DFEH has determined that there was
                                              sufficient evidence to support all or some of the allegation(s) set forth in the
                                  20          complaint.
                                  21          The effective date of closure will remain the date of the original letter, and the Right
                                              to Sue information included in that letter remains unchanged. . . .
                                  22
                                       Def’s Request for Judicial Notice, Ex. D.
                                  23
                                              After plaintiff received the February 28, 2018 letter, she continued to contact the DFEH
                                  24
                                       about her case, including asking about pursuing further appeals within the DFEH. DeLarge Decl.
                                  25
                                       ¶¶ 29-44 (discussing communications and responses from DFEH). On May 22, 2018, in response
                                  26
                                       to one of plaintiff’s inquiries about a further level of appeal to which plaintiff believed she was
                                  27
                                       entitled, plaintiff received an email from the DFEH stating that there were no more appeals. Id.
                                  28
                                                                                         4
                                   1   ¶ 39.4

                                   2            Plaintiff also states that “[f]rom 2017 on, I sought to get an attorney for my case in the event

                                   3   the DFEH did not ultimately take it on my behalf.” Id. ¶ 47. Plaintiff states, “It is my understanding

                                   4   that a number of attorneys were particularly concerned about the 2015 Notice of Right to Sue as a

                                   5   problem they felt they could not overcome.” Id. ¶ 50.

                                   6            Plaintiff filed this lawsuit on May 22, 2019.

                                   7

                                   8                                           LEGAL STANDARD

                                   9            A Rule 12(c) motion for judgment on the pleadings is “functionally identical” to a Rule

                                  10   12(b)(6) motion to dismiss and “the same standard of review applies to motions brought under either

                                  11   rule.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 n.4 (9th Cir. 2011)

                                  12   (internal quotation marks and citations omitted); see also United States v. In re Seizure of One Blue
Northern District of California
 United States District Court




                                  13   Nissan Skyline Auto., & One Red Nissan Skyline, 683 F. Supp. 2d 1087, 1089 (C.D. Cal. 2010) (“The

                                  14   standard for assessing a Rule 12(c) motion for judgment on the pleadings is the same as the standard

                                  15   for a Rule 12(b)(6) motion to dismiss.”). A complaint must contain “a short and plain statement of

                                  16   the claim showing that the pleader is entitled to relief.” Fed. R. Civ. Pro. 8(a)(2). A complaint that

                                  17   fails to do so is subject to dismissal pursuant to Rule 12(b)(6) or Rule 12(c). To survive either

                                  18   motion, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                  19   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires

                                  20   the plaintiff to allege facts that add up to “more than a sheer possibility that a Defendant has acted

                                  21   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  22            In reviewing a Rule 12(b)(6) motion−and Rule 12(c) motion as well−a district court must

                                  23   accept as true all facts alleged in the complaint and draw all reasonable inferences in favor of the

                                  24   plaintiff. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district

                                  25   court is not required to accept as true “allegations that are merely conclusory, unwarranted

                                  26
                                  27            4
                                                 According to plaintiff, at some point in 2017 or 2018, the DFEH altered its internal appeals
                                  28   process. Opp’n at 3. “[T]he DFEH apparently altered the Regulations guiding the four levels of
                                       internal appeals. The DFEH took away the four levels, and created only one level.” Id.
                                                                                          5
                                   1   deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055

                                   2   (9th Cir. 2008).

                                   3

                                   4                                               DISCUSSION

                                   5           Defendant contends that all of plaintiff’s claims are time-barred. Defendant notes that the

                                   6   DFEH issued plaintiff a right-to-sue letter on June 12, 2015, and that plaintiff did not file this lawsuit

                                   7   until May 22, 2019, far beyond the one year statute of limitations period for FEHA claims.

                                   8   Defendant also argues that plaintiff’s wrongful termination claim is untimely because it was not was

                                   9   not filed within the two year statute of limitations period for such claims. See Cal. Civ. Proc. Code

                                  10   § 335.1; Prue v. Brady Co./San Diego, 242 Cal. App. 4th 1367, 1382 (2015).

                                  11           Plaintiff responds that the Court should apply the doctrine of equitable tolling and hold that

                                  12   FEHA’s one-year statute of limitations was tolled from July 15, 2015 until May 22, 2018, while
Northern District of California
 United States District Court




                                  13   plaintiff pursued the DFEH’s internal appeals process.5 Plaintiff does not make a specific argument

                                  14   as to why the limitations period for her wrongful termination claim should be equitably tolled, but

                                  15   she suggests that the same reasoning applies, namely her pursuit of the FEHA administrative appeals

                                  16   process.

                                  17

                                  18   I.      FEHA Claims
                                  19           Prior to suing for a FEHA violation, an employee must first file a timely charge 6 with the

                                  20   DFEH and receive a right-to-sue notice. Cal. Gov’t Code §§ 12960, 12965(b). An employee has

                                  21   one year from the date of the Right to Sue notice to file a civil lawsuit. Cal. Gov’t Code § 12965(b);

                                  22   Gamble v. Kaiser Found. Health Plan, Inc., 348 F.Supp.3d 1003, 1022 (N.D. Cal. 2018).

                                  23           The judicially created doctrine of equitable tolling may extend FEHA’s statute of limitations.

                                  24   See McDonald v. Antelope Valley Cmty. Coll. Dist., 45 Cal. 4th 88, 111 (2008); Rodriguez v.

                                  25

                                  26           5
                                               Plaintiff does not assert that any of the statutory exceptions providing for tolling of the
                                  27   FEHA statute of limitations apply here.
                                               6
                                  28             Subject to several exceptions, the charge must be filed within one year of the alleged
                                       unlawful act. Cal. Gov’t Code § 12960.
                                                                                       6
                                   1   Airborne Express, 265 F.3d 890, 902 (9th Cir. 2001). Courts evaluate three factors to determine

                                   2   whether a statute of limitations should be equitably tolled: (1) timely notice to defendant in filing

                                   3   the first claim; (2) lack of prejudice to defendant in gathering evidence to defend against the second

                                   4   claim; and (3) good faith and reasonable conduct by plaintiff in filing the second claim. Downs v.

                                   5   Dep’t of Water & Power, 58 Cal. App. 4th 1093, 1100 (1997).

                                   6          The first requirement—timely notice to defendant in filing the first claim—requires that the

                                   7   first claim be filed within the statutory period. Id. Here, there is no dispute that plaintiff timely

                                   8   filed her DFEH complaint within one year of her June 19, 2013 termination.

                                   9          The second requirement—lack of prejudice to the defendant—has two components: (1) the

                                  10   defendant in the first claim is the same defendant that is being sued in the second claim, and (2) the

                                  11   two claims are either identical or so similar that defendant’s investigation of the first claim will put

                                  12   him in a position to fairly defend the second claim. Downs, 58 Cal. App. 4th at 1100. It is unclear
Northern District of California
 United States District Court




                                  13   the extent to which defendant asserts it would be prejudiced.7 In any event, the Court finds it

                                  14   unnecessary to resolve this issue because the Court finds that plaintiff cannot establish the third

                                  15   requirement for equitable tolling, namely that plaintiff acted reasonably and in good faith.

                                  16          “The third prerequisite of good faith and reasonable conduct is less clearly defined in the

                                  17   cases.” Collier v. City of Pasadena, 142 Cal. App. 3d 917, 926 (1983). Courts examining the third

                                  18   requirement have considered whether the plaintiff acted diligently and whether the plaintiff misled

                                  19   the defendant into believing a second claim would not be filed (evidence of bad faith) and whether

                                  20   the plaintiff was misled by an agency about the proper filing deadlines. See id.; see also Rodriguez,

                                  21   265 F.3d at 902 (“The equities favor a discrimination plaintiff who (1) diligently pursued his claim;

                                  22   (2) was misinformed or misled by the administrative agency responsible for processing his charge;

                                  23   (3) relied in fact on the misinformation or misrepresentations of that agency, causing him to fail to

                                  24   exhaust his administrative remedies; and (4) was acting pro se at the time.”); see e.g., Collier, 142

                                  25
                                              7
                                  26             Defendant first raised the issue of prejudice in its reply brief, and thus plaintiff did not
                                       have the opportunity to respond to those arguments in the briefing. At the hearing, defense counsel
                                  27   argued that Walmart would be prejudiced by the passage of time due to the difficulty locating
                                       witnesses and evidence. However, plaintiff’s counsel disputed several factual statements made by
                                  28   defense counsel regarding the DFEH investigation (including whether witness interviews were
                                       recorded), and the record before the Court does not include the complete DFEH file.
                                                                                        7
                                   1   Cal. App. 3d at 921, 932 (holding the plaintiff’s disability claim, which was subject to 6 month

                                   2   statute of limitations, was not time-barred because it was filed within 3 months of conclusion of

                                   3   workers compensation proceeding).

                                   4             Plaintiff argues that she utilized the “DFEH’s internal appeals procedure when she felt

                                   5   DFEH made an initial incorrect decision in 2015.” Opp’n at 9. Plaintiff also asserts that she was

                                   6   misled about the DFEH’s appeals process because she was told the DFEH would file a lawsuit on

                                   7   her behalf if the DFEH concluded that her claims had merit. Plaintiff also asserts that she was

                                   8   prejudiced by the change in the DFEH’s appeals process, and that she “should have been able to go

                                   9   through the entire appellate process given she was in the middle of it in 2017 and 2018.” Opp’n at

                                  10   9. Finally, plaintiff asserts that she acted in good faith because she tried, unsuccessfully, to find a

                                  11   lawyer.

                                  12             Defendant argues that plaintiff acted unreasonably because she did not bring suit within one
Northern District of California
 United States District Court




                                  13   year as instructed in her right-to-sue letter. Defendant also asserts that plaintiff pursued the DFEH

                                  14   appeals process because plaintiff wanted the DFEH to initiate civil action on her behalf, even though

                                  15   DFEH regulations state the department has discretion not to file civil action when circumstances

                                  16   warrant. Defendant also notes that plaintiff does not claim that she was ever misled into thinking

                                  17   that she was required to pursue the DFEH appeals process prior to filing a lawsuit.

                                  18             The Court concludes that plaintiff has not acted reasonably, and thus that equitable tolling

                                  19   of the statute of limitations is not appropriate. As an initial matter, to the extent plaintiff relies on

                                  20   McDonald v. Antelope Valley Community College District, 45 Cal. 4th 88 (2008), to assert that the

                                  21   limitations period should be tolled during the time her appeal was pending with the DFEH, the Court

                                  22   finds that McDonald is inapposite. In McDonald, the California Supreme Court held that in an

                                  23   appropriate case, the limitations period for a FEHA claim may be tolled “while the employee and

                                  24   employer pursue resolution of any grievance through an internal administrative procedure.” Id. at

                                  25   108. The Court explained, “Tolling promotes resort to such procedures; if at least some percentage

                                  26   of grievances is thereby resolved, the number of complaints under the FEHA is reduced; and for

                                  27   those that are pursued under the FEHA, tolling increases the likelihood that those ‘potentially

                                  28
                                                                                          8
                                   1   meritorious claims’ will in fact be resolved ‘on the merits[.]’” Id.8

                                   2          Here, plaintiff was not pursuing an internal administrative procedure with Walmart prior to

                                   3   filing a DFEH charge, but rather seeks equitable tolling based on her pursuit of an appeal through

                                   4   the DFEH after receiving her Right to Sue letter. McDonald does not stand for the broad proposition

                                   5   that pursuing a voluntary administrative appeal after receipt of a Right to Sue letter tolls the statute

                                   6   of limitations. Further, McDonald emphasized that equitable tolling is judicially created doctrine

                                   7   that is “designed to prevent unjust and technical forfeitures of the right to a trial on the merits when

                                   8   the purpose of the statute of limitations . . . has been satisfied,” and that “the doctrine applies when

                                   9   an injured person has several legal remedies and reasonably, and in good faith, pursues one.” Id. at

                                  10   99-100 (internal quotation marks and citations omitted).

                                  11          The problem here is that plaintiff has not shown that she acted reasonably by continuing to

                                  12   pursue the DFEH appeals process for years after receiving the June 12, 2015 Right to Sue letter.
Northern District of California
 United States District Court




                                  13   Plaintiff does not allege or assert that she was ever misled about the need to file a lawsuit within one

                                  14   year of the Right to Sue letter, nor does she claim that she was told that an administrative appeal

                                  15   was a prerequisite to filing a civil suit. The DFEH’s Right to Sue letter clearly stated that plaintiff

                                  16   had one year to file suit. While the letter also stated “[y]ou may file an appeal with DFEH,” the

                                  17   letter does not state or suggest that an appeal is required prior to filing a lawsuit, or that appealing

                                  18   will toll the limitations period. Def’s Request for Judicial Notice, Ex. B. In contrast, the portion of

                                  19   the letter informing plaintiff that she could seek review of the DFEH’s findings through the EEOC

                                  20   explicitly stated that “your right to sue may be tolled during the pendency of the EEOC’s review of

                                  21   your complaint.” Id.

                                  22          Plaintiff asserts that she was “strung along and basically misled” during the DFEH’s appeals

                                  23
                                              8
                                  24              The plaintiff in McDonald alleged that her community college employer discriminated
                                       against her, with the last discriminatory act arguably occurring in January 2001. The plaintiff
                                  25   pursued an internal community college district grievance and investigation process from October
                                       2001 to May 2003. See id. at 97-99. During that process, the District informed the plaintiff that she
                                  26   could file a complaint with the DFEH at any time. Id. at 97. In October 2002, while the internal
                                       process was pending, the plaintiff filed an administrative complaint with the DFEH. She received
                                  27   a right-to-sue letter that same month, and filed her FEHA lawsuit within one year, in October 2003.
                                       The question in McDonald was whether the one year statute of limitations period applicable to the
                                  28   filing of the DFEH complaint could be equitably tolled during the time that she pursued the internal
                                       community college process. Id
                                                                                          9
                                   1   process because she believed that the DFEH would file a lawsuit on her behalf if the DFEH

                                   2   concluded her case had merit. However, even accepting plaintiff’s account of her communications

                                   3   with the DFEH as true, by plaintiff’s own admission she knew in December 2017 that the DFEH

                                   4   would not file suit on her behalf. Plaintiff did not file this lawsuit until May 22, 2019, well over

                                   5   one year later. Indeed, even after plaintiff received the February 28, 2018 letter from the DFEH,

                                   6   which stated that “[t]he effective date of closure will remain the date of the original [right-to-sue]

                                   7   letter, and the Right to Sue information included in that letter remains unchanged,” plaintiff still

                                   8   waited over a year to file this lawsuit. Def’s Request for Judicial Notice, Ex. D. Cf. Collier, 142

                                   9   Cal. App. 3d at 932.

                                  10          At the hearing plaintiff’s counsel cited additional authority that was not cited in the papers.

                                  11   The Court finds that none of these cases applies. In Grant v. Comp USA, Inc., 109 Cal. App. 4th

                                  12   637, 641 (2003), the California Court of Appeal held that the plaintiff had exhausted her
Northern District of California
 United States District Court




                                  13   administrative remedies and was not required to obtain a second right-to-sue letter after the DFEH

                                  14   rescinded the initial right-to-sue letter. Here, the issue is not whether plaintiff exhausted her

                                  15   administrative remedies but whether the statute of limitations should be tolled. Anderson v.

                                  16   American Airlines, No. C 05-04292 SI, 2006 WL 1009016, at *1 (N.D. Cal. Apr. 18, 2006), in which

                                  17   the plaintiff alleged that she had been misled by EEOC representatives as to the filing deadline, is

                                  18   inapposite because plaintiff has not alleged that the DFEH misled her as to the statute of limitations.

                                  19   Finally, Romano v. Rockwell Internat., Inc., 14 Cal. 4th 479, 485 (1996), holds that the limitations

                                  20   period for a FEHA claim begins to run when a plaintiff is terminated rather than when a plaintiff

                                  21   learns that she will be terminated; plaintiff’s termination date is not at issue.

                                  22

                                  23   II.    Wrongful Termination Claim
                                  24          Causes of action for wrongful termination in violation of public policy have a two-year

                                  25   statute of limitations. Cal. Civ. Proc. Code § 335.1; Prue v. Brady Co./San Diego, 242 Cal. App.

                                  26   4th 1367, 1382 (2015).

                                  27          Plaintiff does not make a specific argument as to why the statute of limitations on her

                                  28   wrongful termination claim should be equitably tolled. In a footnote she states, “The McDonald
                                                                                          10
                                   1   Supreme Court explicitly ‘rejected the assertion that equitable tolling should be limited to cases in

                                   2   which a plaintiff was required to pursue a particular alternative remedy before initiating suit.’”

                                   3   Opp’n at 5 n.1. While plaintiff is correct that equitable tolling is available for a wrongful termination

                                   4   claim, for the reasons discussed above, the Court finds that there is no basis to apply equitable tolling

                                   5   in this case.

                                   6

                                   7   III.    Leave to Amend
                                   8           Leave to amend may be denied if the proposed amendment would be futile. Saul v. United

                                   9   States, 928 F.2d 829, 843 (9th Cir.1991). Leave to amend is futile when a “complaint cannot under

                                  10   any conceivable state of facts be amended to state a claim.” Breier v. N. Cal. Bowling Proprietors’

                                  11   Ass’n, 316 F.2d 787, 790 (9th Cir. 1963) (internal quotations omitted).

                                  12           The Court concludes that granting plaintiff leave to amend to allege additional facts in
Northern District of California
 United States District Court




                                  13   support of equitable tolling would be futile. At the hearing, plaintiff’s counsel requested leave to

                                  14   amend to allege that the statute should be tolled until May 22, 2018, when plaintiff claims she was

                                  15   told by the DFEH that there would be no further appeals. However, such an allegation (which is

                                  16   discussed in her declaration), would not support equitable tolling. Regardless of whether plaintiff

                                  17   believed any further appeals were possible, and even if there was some basis to equitably toll the

                                  18   limitations period during 2016-2017, plaintiff has declared that she was told in December 2017 that

                                  19   the DFEH would not be filing a lawsuit on her behalf, and she acknowledges receiving the DFEH’s

                                  20   February 28, 2018, Notice of Change in Closing Reason. For the reasons stated supra, it was

                                  21   unreasonable for plaintiff to wait until May 22, 2019 to file this lawsuit.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   ///
                                                                                          11
                                   1                                            CONCLUSION

                                   2          Plaintiff’s FEHA violation and wrongful termination claims are untimely. Thus, she has not

                                   3   adequately shown that she is entitled to relief. For the foregoing reasons and for good cause shown,

                                   4   the Court GRANTS defendant’s motion for judgment on the pleadings without leave to amend.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 12, 2019                     ______________________________________
                                                                                      SUSAN ILLSTON
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
